DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2 in the reply filed on August 3, 2022 is acknowledged.

Status of Claims
Claims 1-8 are currently pending in the instant application. Claims 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-2 are under examination on the merits in the instant case.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China (CN) on July 2, 2019. It is noted, however, that applicant has not filed a certified copy of the CN application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2020 has been considered by the examiner. Note that all three foreign documents are considered only insofar as the first English language page submitted by applicant. 
Specification
The substitute specification filed on August 15, 2020 has not been entered because the first page of the specification begins with number “19”, which should be “1”, and the page numbers throughout the entire specification are not in sequential order. For instance, the first page is “19”, whereas the last page is “5”.

The specification filed on April 30, 2020 is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 8. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a Dnmt3b gene-deficient CHO cell line, wherein the Dnmt3b gene has SEQ ID NO:1. Hence, the claimed CHO cell line (e.g., CHO-K1) is required to lack SEQ ID NO:1, which is 25,761 nucleotides in length and has “n” (any one of A, C, G, or T) at positions 17542-17566. See the following copied from the sequence listing.

    PNG
    media_image1.png
    206
    201
    media_image1.png
    Greyscale

It is found that SEQ ID NO:1 claimed in the instant case is not mentioned/disclosed in Example 1 pertaining to “Preparation of methyltransferase Dnmt3b gene-deficient CHO cell line” thus there is no actual showing/demonstration that the CHO cell line prepared in Example 1 lacks the entire 25,761 nucleotides of SEQ ID NO:1. In fact, the specification merely discloses that “the Dnmt3b gene has a sequence as shown in SEQ ID NO:1.” See page 4 of the specification filed on April 30, 2020. This generic disclosure is one and only disclosure that SEQ ID NO:1 appears in the instant specification. Further, the instantly claimed nucleotide sequence of SEQ ID NO:1 containing “n” nucleotides at positions 17542-17566 was not identified/known in the relevant prior art searched by the examiner and recorded in the IDS filed by applicant. Hence, it remains unknown whether a CHO cell line lacking a 25,761-nt DNA sequence having “n” nucleotides at positions 17542-17566 indeed lacks Dnmt3b sequence thus Dnmt3b function. That is, the specification fails to describe that SEQ ID NO:1 of the instant application encodes Dnmt3b and that deletion of SEQ ID NO:1 leads to loss of Dnmt3b function. As such, the specification fails to adequately describe the required structure-function correlation between lack of SEQ ID NO:1 and lack of Dnmt3b.
Note that the content/specificity of the specification inversely correlates with the level of prior art knowledge. In the instant case, SEQ ID NO:1 was not an art-recognized sequence as evidenced by the lack of prior art identifying SEQ ID NO:1 as a Dnmt3b sequence. Hence, the instant specification must adequately describe SEQ ID NO:1 and the instantly claimed subject matter with sufficient detail in order to comply with the written description requirement.
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
In view of the foregoing, it is concluded that the instant specification fails to comply with the written description requirement. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635